Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth A. Knox on October 5 2021.

The application has been amended as follows:  
Claim 4. (Amended)  line 1, was “of claim 2,” has been replaced with – of claim 1,--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1, 7 and 10 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of 
Liang (US 8,567,820) shows: A vertically adjustable sash lock, comprising: 
a keeper bracket (104; Liang) configured to couple to a bottom rail of an upper window sash; 	
a housing (102; Liang) configured to couple to a top rail of a lower window sash; 
a rotatable cam (112; Liang) partially positioned within the housing configured to rotatably engage with the keeper bracket, 
a base plate (110; Liang), 
a plurality of coupling channels(170, 184; Liang) positioned on opposing ends of a body of the keeper bracket for coupling mechanisms to secure the keeper bracket to the upper window sash via the coupling channels; 
wherein the vertically adjustable sash lock is configured such that, when the rotatable cam is coupled to the top rail of the lower window sash and engaged with the keeper bracket, and the keeper bracket is coupled to the bottom rail of the upper window sash, a rotation of the knob causes the rotatable cam to apply a force on the keeper bracket to adjust (through ramped cam 112; Liang) a relative vertical position of the top rail of the lower window sash and the bottom rail of the upper window sash beyond a flush arrangement, thereby causing the lower window sash to be forced downwards and the upper window sash to be forced upwards. 
Liang (US 8,567,830) fails to show: a vertical member positioned through the threaded aperture of the rotatable cam; a knob pivotably coupled to the vertical member, such that a rotation of the knob causes a vertical position of the rotatable cam 
Liang (US 2008/00112358) shows: a cam with a threaded aperture. 
Park (KR 20020087509) shows: a keeper bracket (16; Park)
A threaded vertical member (12; Park)
A threaded cam (3; Park) wherein the cam position is adjustable at least in Fig.3 disclosing the adjustment.
While a majority of structural elements and majority of function may be found in references of record, and the inventive concept of vertically adjusting cam is disclosed, the adjustability by means of rotating the knob as claimed is not disclosed by Park. The instant application provides a knob to adjust height while Park requires tools to adjust height. Therefore the invention is not disclosed by the prior art nor would it be obvious to eliminate the need for tools in order to adjust the height of the cam. There is no motivation to make the combination required in the exact configuration as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

    PNG
    media_image1.png
    655
    519
    media_image1.png
    Greyscale

Figure taken from Park (KR 20020087509)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675